ZEHMER, Judge.
David Michael Swisher, on this appeal from the final judgment of dissolution of marriage, contends that the trial court erred in finding that he had no special equity in the marital home and ordering that the proceeds from the sale of the home be divided equally with the appellee, his former wife. The undisputed evidence establishes that appellant paid the down payment on the marital home out of money he had inherited from his grandfather’s estate. The appellee testified that her husband paid $40,000, while appellant contends he paid the full $55,000 down payment. Both contributed equally to the mortgage payments on the home after the purchase.
The trial court’s failure to recognize the husband’s special equity in the marital home under these circumstances is reversible error. Landay v. Landay, 429 So.2d 1197 (Fla.1983). We reverse and remand for a determination of the amount of the down payment paid by appellant from the proceeds of his grandfather’s estate and the entry of judgment awarding appellant a special equity in the marital home in accordance with the formula set forth in Lan-day v. Landay, supra.
REVERSED and REMANDED.
SHIVERS and THOMPSON, JJ., concur.